United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
LOUIS STOKES CLEVELAND VETERANS
ADMINISTRATION MEDICAL CENTER,
Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1371
Issued: February 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed an appeal from a March 29, 2010 decision of the Office
of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability for the period March 4 through 9, 2009
FACTUAL HISTORY
On September 17, 2008 appellant, then a 46-year-old pharmacy technician, filed a
traumatic injury claim, alleging that she injured her right index finger when it got caught in a
medication cart. In reports dated November 6 to December 16, 2008, Dr. Devra B. Becker, a
Board-certified plastic surgeon, noted the history of injury and provided examination findings.

On December 16, 2008 she noted appellant’s complaint that she felt the finger was getting worse
with continued swelling and limitation of range of motion of the finger and complained of a
funny sensation. Dr. Becker recommended referral to a neurologist regarding possible complex
regional pain syndrome. On April 8, 2009 appellant filed a recurrence claim, alleging that the
recurrence occurred on March 3, 2009. She stated that she had been on limited duty since the
September 16, 2008 injury and the injured finger was still swollen and had not healed.
Donald R. Sambrook, an employing establishment injury compensation specialist, advised that
appellant had restrictions of no pulling or grasping with the right index finger since the
September 2008 injury. Appellant returned to work on March 10, 2009.
A March 3, 2009 emergency room report indicated that appellant was seen for a painful,
swollen right hand.1 Physical examination demonstrated tenderness of the right index finger
metacarpophalangeal joint. Sensory and motor examinations were normal. A right hand x-ray
demonstrated soft tissue swelling. A contusion was diagnosed and a dorsal splint was applied to
the finger. Appellant was discharged home. A return to work form requested that she be
excused from work for two days due to finger injury.2 On March 5, 2009 Dr. Becker advised
that appellant could return to work with appropriate right hand restrictions on March 9, 2009.
On April 16, 2009 the Office accepted that appellant sustained a contusion to the right
index finger on September 16, 2008 and advised her to submit additional medical evidence
documenting additional conditions due to the employment injury. By letter dated April 20, 2009,
it advised appellant of the type of evidence needed to support her recurrence claim for the period
March 4 to 10, 2009.
In a March 5, 2009 report, Dr. Becker advised that she had last seen appellant on
December 16, 2008 and noted that on examination she continued to have pain, swelling and
limitation of motion of the right index finger with new swelling in the dorsum of her hand
between the index and middle fingers. She recommended physical therapy and referral to a
neurologist. In reports dated April 2 and May 28, 2009, Dr. Becker noted mild swelling and
limited range of motion and reported that a right hand magnetic resonance imaging scan on
May 7, 2009 demonstrated an unencapsulated lipoma between the second and third metacarpal
heads. By letter dated June 2, 2009, she described appellant’s treatment and stated that
appellant’s job duties included opening and closing drawers, counting pills, lifting items,
manipulating pill bottles, using lockboxes for medications and using a computer. Dr. Becker
advised that appellant could perform the duties while undergoing management for her symptoms
with a minimal risk of causing further injury to her index finger.
By decision dated July 10, 2009, the Office denied appellant’s claim for disability
compensation for the period March 4 through 9, 2009 on the grounds that the medical evidence
did not support a disability from work. On December 20, 2009 appellant, through her attorney,
requested reconsideration and submitted a November 4, 2009 emergency room report indicating
a complaint of right hand pain that occurred when appellant strained her hand while lifting at
home. Examination demonstrated tenderness and swelling of the hand with normal sensory and
1

The signatures on the report are illegible.

2

The signatures on the form are illegible.

2

motor examinations. A right hand x-ray was negative and a hand contusion was diagnosed. In a
December 7, 2009 report, Dr. Joseph Zayat, Board-certified in internal medicine and neurology,
advised that, when he first evaluated appellant in July 2009, she had residual inability to flex the
second and third digits of the right hand with decreased sensation in the distal distribution of the
median nerve, demonstrating a right median nerve injury.3
By decision dated March 29, 2010, the Office reviewed the merits of appellant’s claim
for disability for the period March 4 through 9, 2009 and denied modification of the July 10,
2009 decision.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provide that a recurrence of disability means
an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.4 This term also means
an inability to work when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn
(except when such withdrawal occurs for reasons of misconduct, nonperformance of job duties
or a reduction-in-force), or when the physical requirements of such an assignment are altered so
that they exceed his or her established physical limitations.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.6
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability for the period March 3 through 9, 2009 due to the accepted
right index finger contusion because she did not establish that the nature and extent of her injuryrelated condition changed on March 3, 2009 so as to prevent her from continuing to perform her
modified duties. Furthermore, appellant did not establish that the nature and extent of her injury-

3

Appellant also submitted evidence regarding an employment-related back injury, adjudicated separately by the
Office under file number xxxxxx781.
4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

3

related conditions or her modified duties changed on March 3, 2009 so as to prevent her from
continuing to perform her limited-duty assignment.7
The medical evidence relevant to the claimed period of disability includes an emergency
room report dated March 3, 2009 noting that appellant was seen for a painful, swollen right hand.
A contusion was diagnosed and a splint applied. A return to work form requested that appellant
be excused from work for two days due to a finger injury. As the signatures on both reports are
illegible, they would not constitute competent medical evidence.8 Moreover, the emergency
room report did not discuss appellant’s work capabilities and the excuse from work form
contained no explanation as to why appellant could not perform her restricted work duties. On
March 5, 2009 Dr. Becker advised that appellant continued to have pain, swelling and limitation
of motion and advised that she could return to work with appropriate right hand restrictions on
March 9, 2009. However, she did not acknowledge that appellant had been working in a
modified position with restrictions of no pulling or grasping with the right index finger or
provide a rationalized explanation as to why appellant could not perform the modified work.
The Board has held that a partially disabled claimant who returns to a light-duty job has
the burden of proving that he or she cannot perform the light duty, if a recurrence of total
disability is claimed.9 The issue of whether an employee has disability from performing a
modified position is primarily a medical question and must be resolved by probative medical
evidence.10 A claimant’s burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the condition is causally related to the employment injury and supports that conclusion with
sound medical rationale. Where no such rationale is present, the medical evidence is of
diminished probative value.11 The record in this case does not contain a medical report
providing a reasoned medical opinion that appellant’s claimed recurrence of disability for the
period March 3 through 9, 2009 was caused by the accepted right index finger contusion.12
CONCLUSION
The Board finds that appellant did not establish that she sustained a recurrence of
disability for the period March 4 through 9, 2009.

7

Id.

8

K.W., 59 ECAB 271 (2007).

9

See William M. Bailey, 51 ECAB 197 (1999).

10

Cecelia M. Corley, 56 ECAB 662 (2005).

11

Mary A. Ceglia, 55 ECAB 626 (2004).

12

Cecelia M. Corley, supra note 10. The Board notes that the Office has not rendered a final decision on whether
appellant’s claim should be expanded to include additional right hand conditions.

4

ORDER
IT IS HEREBY ORDERED THAT the March 29, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 8, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

